Order entered June 10, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00015-CV

                   IN THE INTEREST OF C.H., A CHILD

               On Appeal from the 302nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-20-07919

                                     ORDER

      Before the Court is appellee’s June 8, 2021 second motion for extension of

time to file her brief. Appellee seeks a twenty-five day extension. Appellant

opposes the motion.

      We GRANT the motion and ORDER the brief be filed no later than July 6,

2021. We caution appellant that further extension requests will be disfavored.

                                            /s/    BONNIE LEE GOLDSTEIN
                                                   JUSTICE